Exhibit 10.3 Exhibit 10.3 MDU Resources Group, Inc. 2010 Performance Share Award Opportunity Chart Threshold Target Maximum Name Title Shares (#) Dividend Equivalents Shares (#) Dividend Equivalents Shares (#) Dividend Equivalents Terry D. Hildestad President and Chief Executive Officer MDU Resources Group, Inc. Vernon A. Raile1 Executive Vice President, Treasurer and Chief Financial Officer MDU Resources Group, Inc. – Doran N. Schwartz Vice President and Chief Financial Officer MDU Resources Group, Inc. John G. Harp President and Chief Executive Officer MDU Construction Services Group, Inc. William E. Schneider President and Chief Executive Officer Knife River Corporation Steven L. Bietz President and Chief Executive Officer WBI Holdings, Inc. (1)Mr. Raile received no award due to his retirement on February 16, 2010.
